Citation Nr: 1622935	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction of the evaluation for bilateral hearing loss from 50 percent to 30 percent was proper.

2.  Entitlement to a rating in excess of 50 percent for the period prior to February 2, 2013, and a rating in excess of 30 percent thereafter for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Service connection for bilateral hearing loss with a disability evaluation of 10 percent was granted by a May 2004 rating decision.  The Veteran sought an increased rating in April 2009, asserting that the condition had worsened.  In July 2009, the RO increased the Veteran's rating for bilateral hearing loss to 50 percent, effective April 22, 2009.  The Veteran appealed the increased 50 percent rating assigned.  During the pendency of this appeal, in a November 2012 rating decision, the RO reduced the rating of the Veteran's bilateral hearing loss from 50 percent to 30 percent effective February 1, 2013.  

In February 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In April 2016, the Veteran testified at a hearing before the undersigned.

The Veteran did not perfect a timely appeal of the issue of whether the reduction in disability rating for his hearing loss was proper.  Nonetheless, at the April 2016 Board hearing, the Veteran provided testimony on this issue.  In light of the nonadversarial nature of VA's benefits adjudication process and in light of the fact that the receipt of testimony on this issue at the April 2016 Board hearing would likely lead the Veteran to believe his appeal was active, the Board will waive timely filing of the substantive appeal on the issue of whether the reduction in rating for bilateral hearing loss was proper and will take jurisdiction of the issue.  The Court of Appeals for Veterans Claims has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

As noted above, the November 2012 rating decision reduced the rating of the Veteran's service-connected bilateral hearing loss from 50 percent to 30 percent, effective February 1, 2013.  The Veteran contends that the reduction was improper as his bilateral hearing loss is more disabling than the current 30 percent evaluation.

The Veteran's most recent VA audiological examinations, conducted in July 2012 and March 2013, produced results consistent with a 30 percent evaluation for bilateral hearing loss.

At his April 2016 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since his last examination.  In support of his claim, he has submitted numerous lay statements from family members attesting to their knowledge of the Veteran's increased hearing loss. 

The Board finds that based upon the Veteran's hearing testimony and lay statements in support of his claim, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral hearing loss is triggered.

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel  has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, as possible worsening of the Veteran's service-connected bilateral hearing loss has been demonstrated by the Veteran's testimony that his hearing loss has worsened and supporting lay statements, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss is necessary to adequately decide these claims. 

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.  § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In light of this remand, the Board notes that the claim for TDIU and the claim regarding whether the reduction in disability rating for the service-connected bilateral hearing loss are intertwined with the claim on appeal; accordingly, they too must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records, specifically including any and all VA records from the Memphis VA Medical Center (VAMC) and Tupelo VA Clinic and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

3. Following any additional indicated development, the AOJ should readjudicate the claims on appeal, including the TDIU claim and the claim regarding whether the reduction in disability rating for bilateral hearing loss was proper.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.   An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




